USCA11 Case: 21-13450      Date Filed: 10/06/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13450
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MARCO IAN ALMEIDA-BARRETO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:19-cr-60383-JIC-1
                   ____________________
USCA11 Case: 21-13450       Date Filed: 10/06/2022    Page: 2 of 2




2                     Opinion of the Court                21-13450


Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
      Mark C. Katzef, appointed counsel for Marco Ian Al-
meida-Barreto in this direct criminal appeal, has moved to with-
draw from further representation of the appellant and filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967). Our inde-
pendent review of the entire record reveals that Katzef’s assess-
ment of the relative merit of the appeal is correct. Because inde-
pendent examination of the entire record reveals no arguable issues
of merit, counsel’s motion to withdraw is GRANTED, and Al-
meida-Barreto’s conviction and sentence are AFFIRMED.